DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosengaus [US 2006/0164649 A1].

Regarding claims 1, 8 and 9, Rosengaus discloses a defect detecting device (Figs. 1-4) / method (paragraph [0002]) comprising: 
an illumination unit (105, 230 or 320) that irradiates a measuring object (100) with illumination light (as shown in Figs. 1-4); 
an imager that images the illumination light reflected by the measuring object (110 or 370); and 

wherein the captured image includes a plurality of spectral images having different spectral wavelengths (paragraphs [0034]-[0038]), and 
the detector detects, based on the plurality of spectral images (as shown in Figs. 1-4), at least one spectral image in which a diffuse reflection region is detected and at least one spectral image in which no diffuse reflection region is detected (paragraph [0046]), and determines a size of the defect based on the spectral wavelength of the at least one spectral image in which the diffuse reflection region is detected (paragraphs [0039]-[0059] teaches determining the amount of defocus defects).

Regarding claim 2, Rosengaus discloses wherein the illumination irradiates the measuring object with the illumination light including light components of plurality of the spectral wavelengths (as shown in Figs. 1-4), and the imager includes a spectral element that transmits light of a predetermined wavelength and is configured to change the wavelength of the transmitted light and an imaging element that receives the light transmitted through the spectral element, and captures the plurality of spectral images corresponding to the plurality of spectral wavelengths by switching the wavelength of the light transmitted through the spectral element to the plurality of spectral wavelengths (paragraphs [0038]-[0059]).

Regarding claim 3, Rosengaus discloses wherein the illumination unit irradiates the measuring object with the illumination light of which the wavelength is switched to the plurality 

Regarding claim 4, Rosengaus discloses wherein the detector detects the diffuse reflection region by performing an edge detection process on each spectral image and generates a composite image in which the plurality of spectral images are superimposed and a display form of the diffuse reflection region is changed according to the size of the defect (paragraphs [0034]-[0059] discloses the computer performs data analysis for spatial and spectral image formation).

Regarding claim 5, Rosengaus discloses wherein the imager is disposed at a position separated from a specular reflection direction in which the illumination light from the illumination is specularly reflected by the measuring object (as shown in Figs. 1-4).

Regarding claim 6, Rosengaus discloses wherein the illumination is a ring illumination formed in an annular shape (as shown in Figs. 3 and 4).

Regarding claim 7, Rosengaus discloses wherein the illumination is a diffuse illumination that irradiates the measuring object with diffused light (as shown in Figs. 1-4).

Response to Arguments

Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “the detector detects, based on the plurality of spectral images, at least one spectral image in which a diffuse reflection region is detected and at least one spectral image in which no diffuse reflection region is detected”, see page 5 of the remarks.
 	The Examiner respectfully disagrees. Rosengaus teaches wherein the detected scattered and diffracted light in an image of a region of interest of a wafer, collected for several different discrete wavelengths or for a wavelength spectrum and wherein a comparison of the diffraction spectra and images of equivalent regions on different die and wherein a library or reference database of spectra from actual sample patterns may be built for comparison with in-use sample spectra, or alternatively a numerically simulated library of spectra may be built (paragraphs [0033] and [0046]).
	As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882